ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Steve C. Samborski has committed professional misconduct warranting public discipline.
Respondent has entered into a stipulation for temporary suspension with the Director wherein they jointly recommend that respondent be temporarily suspended from the practice of law pending resolution of the allegations of the petition for disciplinary action. Respondent admits that this temporary suspension is in his best interests and waives his rights pursuant to Rule 16, Rules on Lawyers Professional Responsibility RLRP, to contest this temporary suspension and the right to oral argument.
This court has independently reviewed the file and approves the jointly recommended suspension.
IT IS HEREBY ORDERED that respondent Steve C. Samborski is temporarily suspended from the practice of law in Minnesota pursuant to Rule 16, RLPR.
BY THE COURT:
Alan C. Page
Associate Justice